Citation Nr: 9934660	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  97-20 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York



THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
headaches, previously classified as cerebral concussion and 
anxiety reaction, currently rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from February 1957 to February 
1959.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 1996 RO rating decision that denied an increased 
evaluation for the veteran's post-traumatic headaches (rated 
10 percent), previously classified as cerebral concussion and 
anxiety reaction.


REMAND

The veteran testified before the undersigned sitting at the 
RO in March 1999.  His testimony was to the effect that he 
had a seizure disorder that was causally related to the 
service-connected residuals of his head injury in service.  
He also testified to the effect that he has worsening mental 
problems as demonstrated at a visit to the Northport VA 
medical facility in March 1999 when he became upset and lost 
control of behavior.  Under the circumstances, the duty to 
assist the veteran in the development of his claim for an 
increased rating for the post-traumatic headaches, previously 
classified as cerebral concussion and anxiety reaction, 
includes providing him with contemporaneous VA psychiatric 
and neurological examinations in order to determine the 
severity of his post-traumatic headaches, including the 
nature and extent of any psychiatric disability and the 
nature and extent of any seizure disorder, and to obtain an 
opinion as to the etiology of any seizure disorder.  Caffrey 
v. Brown, 6 Vet. App. 377 (1994).

The duty to assist the veteran in the development of his 
claim also includes obtaining records of his ongoing 
treatment.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain reports of the 
veteran's treatment at the Northport VAMC 
since 1996.

2.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the nature and extent of any psychiatric 
condition.  All indicated studies should 
be performed and all clinical findings 
reported in detail.  The claims folder 
should be made available to the 
psychiatrist and reviewed prior to the 
examination.

3.  The veteran should be scheduled for a 
VA neurological examination in order to 
determine the severity of the post-
traumatic headaches, previously 
classified as cerebral concussion and 
anxiety reaction, to determine the nature 
and extent of any seizure disorder, and 
to obtain an opinion as to the etiology 
of any seizure disorder found.  All 
indicated studies should be performed and 
all clinical findings reported in detail.  
The examiner should give a fully reasoned 
opinion as to the etiology of any seizure 
disorder found, including whether it is 
at least as likely as not that it is 
causally related to the service-connected 
residuals of a head injury,  The examiner 
should support his or her opinion by 
discussing medical principles as applied 
to specific medical evidence in the 
veteran's case.  The veteran's claims 
folder must be made available to the 
physician and reviewed prior to the 
examination.

4.  After the above development, the RO 
should review the claim for an increased 
rating for post-traumatic headaches, 
previously classified as cerebral 
concussion and anxiety reaction, and 
adjudicate the claim for service 
connection for a seizure disorder.  If 
action remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to him and his 
representative.  They should be notified 
that a substantive appeal must be filed 
within 60 days with respect to any new 
issue.  38 C.F.R. § 20.302(c) (1999).

The veteran and his representative should be afforded an 
opportunity to respond to the supplemental statement of the 
case before the file is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












